No. 07-16-00214-CV


Kyle Anderson, M.D.                          §      From the 72nd District Court
 Appellant                                            of Lubbock County
                                             §
v.                                                  July 26, 2017
                                             §
Suzanne Stiniker, as Administrator of               Opinion by Justice Pirtle
the Estate of Mikel Stone, and as            §
Guardian of the Person and
Estate of Whitley Taylor Stone,
and Erek Mikel Stone
  Appellees

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated July 26, 2017, it is ordered, adjudged

and decreed that the order of the trial court be reversed and this cause is remanded to

the trial court.


       It is further ordered that appellees pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo